﻿There is an overwhelming air
of expectancy across the world as we gather at this fifty-
second session of the General Assembly. It is hoped that
the events of this session over the next few weeks will
present a new vision for our Organization. The success of
this session will depend upon Mr. Hennadiy Udovenko, the
Foreign Minister of Ukraine and current President of this
Assembly. His reputation for excellence and hard work
assures us all that under his presidency, the affairs of this
session will be well ordered.
May I therefore take this opportunity, on behalf of
my Head of State, General Sani Abacha, and the
Government and the people of Nigeria, to extend to him
our congratulations on his election. Let me also avail
myself of this opportunity to extend to his predecessor,
Ambassador Razali of Malaysia, our praises and high
esteem for the purposeful and dynamic leadership he gave
to the General Assembly during the past year.
My delegation notes with satisfaction the excellent
manner in which our Secretary-General, Mr. Kofi Annan,
has settled down to his onerous tasks and conducted the
affairs of our Organization since he took office. He has
demonstrated through his reform proposals his capacity to
lead the United Nations into the twenty-first century. We
will continue to extend to him our fullest cooperation and
support.
As we gather here to contemplate the present state
of our world, it is tempting to be optimistic that the
United Nations will provide a solution to the problems of
nations. The truth however, is that all around the world
lies evidence of the Organization’s unfinished tasks, and
even of some of its failures to meet mankind’s hopes and
aspirations. Nonetheless, the fact that Member States
continue to participate in the annual sessions of the
General Assembly signifies that the search for peace and
the pursuit of development are indeed ongoing processes.
There still subsists an abiding faith in the United Nations
and the willingness on the part of all of us to continue to
strive for a better and more peaceful world.
That is why many nations have come here from time
to time seeking understanding for their individual travails,
believing passionately that here they would find
accommodation and support. Many of them have returned
home disappointed, confounded by the realities of today’s
world, as they come to terms with the awesome power
wielded by the strong against the weak. We must remain
mindful that international relations represent a complex
mix of national circumstances and the demands and
dictates of a changing external environment. International
relations must be based on a perceived goal of the
common good, on mutual respect for sovereignty and on
accommodation and consideration for national
circumstances and sensitivities. The United Nations must
therefore continue to serve as the bulwark against the
imposition of the will of the strong on that of the weak.
23


No nation ever addresses this body without a point of
view peculiarly its own. We all come here with our
histories, our cultures and our traditions, which give
meaning and substance to the values we seek to impart to
this Organization. In the case of my country, Nigeria, we
have the added burden of manifest destiny. While we did
not choose our destiny, we welcome its concomitant
obligations and opportunities. For it is destiny, not national
ambition, that motivates us in the discharge of our
responsibilities.
In this regard, we see in the predicament of each
troubled African State a mirror image of ourselves and a
call to duty to render assistance in the best tradition of
African brotherhood. Our exertions on behalf of regional
and subregional peace and security arise from the
circumstances of our history as the largest black nation on
earth and the fortunate circumstances of our bountiful
endowment. It is our destiny that we are home to one of
every four Africans and one of every five blacks on earth.
How could we be indifferent to the plight of the black race?
It is our unshakeable destiny to champion the promotion
and defence of the rights of all black people in Africa and
in the diaspora. So, let no one imagine that we have only
just embraced our peacekeeping role, because, as is well
known, we nurse no expansionist or hegemonistic interests.
We simply cannot be indifferent to the plight of our
brothers in other African States when their lives are
imperilled.
Since our admission to the United Nations on 7
October 1960, we have given a firm indication of our
country’s determination to chart an independent course in
world affairs and also to resolutely defend the interests of
Africa. When, for example, an atomic device was detonated
in the Sahara in 1960, Nigeria did not hesitate to express its
disapproval by breaking diplomatic relations with the
country concerned. Furthermore, we are proud to have been
part of the effort that brought about the formation of the
Organization of African Unity in 1963. We have since
spared no effort to ensure the survival of that continental
Organization. We were also in the vanguard of the struggle
for the total liberation of Africa from colonial domination
and of the campaign to eradicate apartheid in South Africa.
We regarded the apartheid system as an affront to the
dignity of the black race.
Similarly, our contributions to United Nations
peacekeeping operations span nearly three and a half
decades. Starting with the Congo in 1960, we have
committed in excess of a quarter of a million troops to
United Nations peacekeeping efforts. They have been
variously deployed to preserve peace and security in our
own region and elsewhere around the globe including in
Bosnia, Cambodia and Lebanon.
At the inception of our Organization over half a
century ago, its founding fathers captured, in the preamble
to the Charter, a vision and an expectation of saving
succeeding generations from the scourge of war. It was
hoped that a global order would emerge in which
humanity would live at peace with itself and nations
would be able to cooperate in furtherance of peace and
security. In spite of the end of the cold war, which for
many years was perceived as the main obstacle to the
realization of United Nations goals, our world is still
largely unsafe, insecure and unstable.
The threat of nuclear war still truly exists. This
makes it imperative that the total elimination of nuclear
weapons remains a priority item on the United Nations
agenda. Over and above the threat posed by nuclear
weapons, there has been a proliferation of inter-State and
intra-State conflicts with attendant negative consequences
for global peace and security. In Central Europe, Asia and
in our continent, Africa, these conflicts have devastated
societies, resulting in millions of refugees and displaced
persons. Africa is the area worst affected by these
conflicts.
The United Nations has primary responsibility for
the maintenance of international peace and security.
However, it also recognizes the crucial role which
regional and subregional organizations may play in the
realization of these objectives. It was in the light of this
recognition that the 16 countries of the West African
subregion launched, in 1990, the Economic Community
of West African States (ECOWAS) Monitoring Group
(ECOMOG) to address the conflict in Liberia, which at
the time was rightly perceived as a threat not only to the
corporate existence of a Member State but, indeed, to
peace and security in the entire subregion.
As a result of the firm resolve of the leaders of
ECOWAS and the determination of ECOMOG, coupled
with the enhanced material and logistic support received
from friendly countries within and outside the subregion,
the disarmament of the warring factions was successfully
accomplished as scheduled, on 31 January 1997. An
environment of peace and security was then established
throughout Liberia. It then became possible for free and
fair legislative and presidential elections to be held as
scheduled, on 19 July 1997. On 2 August this year, His
Excellency Mr. Charles Ghankay Taylor was installed as
24


President of Liberia. That event brought to an end a sad
chapter in the history of Liberia. As Nigeria is currently
chairing ECOWAS, we take this opportunity to convey to
the international community our profound appreciation for
its support and assistance in bringing the Liberian conflict
to a successful end.
It is ironic that as peace came to Liberia events in
neighbouring Sierra Leone took a turn for the worse,
following the violent overthrow of the legitimate
Government of President Tejan Kabbah by a section of that
country’s military on 25 May 1997. That action was
characterized by massive looting and wanton destruction of
lives and property. Vital national assets, including the
Central Bank, were looted and burnt down. Virtually all
embassies and residences were either looted or vandalized
by the ravaging group of coup plotters now in Freetown.
All diplomatic missions have since evacuated Sierra Leone.
These developments have been roundly condemned by
the OAU, the United Nations and the international
community. It is encouraging that no foreign Government
or organization has to date given recognition or support to
the regime in Freetown. We urge that this position be
maintained.
Meanwhile, ECOWAS has spared no effort in seeking
a peaceful resolution of the problem created in Sierra
Leone. At Conakry, in June 1997, ECOWAS objectives
were defined to include: first, the early reinstatement of the
legitimate Government of President Ahmad Tejan Kabbah;
secondly, the return of peace and security; and, thirdly, the
resolution of the issues of refugees and displaced persons.
Accordingly, ECOWAS adopted a combination of three
strategies, namely dialogue and negotiations, sanctions and
embargo, and the possible use of force. A mechanism to
monitor and implement the ECOWAS response to the
situation in Sierra Leone was established, comprising four
countries: Nigeria, Guinea, Côte d’Ivoire and Ghana.
During the last ECOWAS summit, held recently at Abuja,
the committee was expanded to five with the addition of
Liberia, and was raised to the status of Heads of State.
At that same summit, additional measures were
imposed on the illegal regime in order to strengthen the
negotiation process towards the peaceful resolution of the
crisis in Sierra Leone. ECOMOG was mandated to oversee
the implementation of these measures. In pursuing this goal
of the peaceful resolution of the Sierra Leone crisis, we
seek the support of the international community.
Africa has of late witnessed a series of inter-State
conflicts which have in some cases led either to the
disintegration of some countries or to the total collapse of
central government authority. Consequently, many well-
meaning members of the international community have
tried to propose solutions for prevention and resolution of
conflicts in Africa. Regrettably, these various initiatives
have not only been made outside the framework of the
United Nations, but, more seriously, have tended to ignore
the existing framework and mechanisms within the
African continent. Yet it is obvious that the existing
mechanisms at both the subregional and the continental
levels have demonstrated a proven capacity to resolve
African problems. ECOWAS, the Southern African
Development Community and the Intergovernmental
Authority on Development have all established a
reputation as viable instruments for conflict resolution. Of
course, most of the regional and subregional bodies
require material and logistical support from the United
Nations as well as from individual members of the
international community.
Nigeria believes that no initiative, however well
intentioned, can succeed in resolving conflicts if it is not
discussed and adopted within the framework of the OAU
Central Organ’s Mechanism for Conflict Prevention,
Management and Resolution. Accordingly, we recommend
that all current initiatives should be first channelled
through the existing organs of the OAU.
It is our view that national sovereignty and the
fundamental rights of the individual are not necessarily
mutually exclusive, provided a proper balance is struck.
Indeed, they can be mutually reinforcing. The problem
arises when, either deliberately or inadvertently, the
prerogative of sovereignty is made subject to the absolute
rights of the individual. This is a disservice both to the
cause of freedom and to the true purpose of democracy.
What is required in the interest both of the State and of
the enhancement of human rights is a proper recognition
that the right of the individual only begins at the point
where the sovereign right of the State terminates. We
must resist the attempt in some quarters to use human
rights as a ploy to engage in activities designed to
undermine the sovereignty of some Member States in the
United Nations family.
Two years ago, the present Administration in my
country announced a programme of return to civil rule.
Since then, commendable progress has been made in the
implementation of that programme. We are encouraged by
the successful outcome of the elections held so far and of
25


the processes which we have undertaken to ensure a
successful transition. The rest of the programme is firmly
on course. We remain firmly confident that all the
processes entailed in the transition programme will be
completed on schedule, by 1 October 1998.
We have always given due recognition and
appreciation to all friendly countries in the international
system which have shown genuine concern for and
understanding of the complexities of the Nigerian situation.
After all, in 1960 we as a country willingly embraced the
Westminster model of Government put in place by the
departing colonial Power. That system took little or no
account of our traditional institutions, or indeed of our
customs and cultures. Indeed, that system collapsed after
six years. In 1979, my country, being more adventurous,
looked far across the Atlantic Ocean and adopted the
presidential system of government. However, the cost of
running the system placed a huge burden on our country’s
economy. Not surprisingly, that system too collapsed after
five years.
Today, no one can blame us as a country for searching
for a system of government best suited for Nigeria, a
system which takes into account the realities of our nation.
You may call it by whatever name, but the peace, stability,
development and good governance of our people remains
uppermost in our minds.
At 37, Nigeria is by all standards a relatively young
nation. Even those countries that have been nations for
centuries and have inherited relatively stable societies are
still grappling with the complexities of nationhood and
experimenting with new formulas to cope with the
exigencies of state. They were not present when their
forefathers, who also fought bitter civil wars, struggled to
hand them their present inheritance. They should therefore
show greater understanding for those of us engaged at this
time in the arduous task of forging new and stable societies
from the ruins of colonialism.
If Nigeria appears concerned and indeed preoccupied
with the vital issues of peace and stability at home, in West
Africa and in Africa as a whole, it is because we are
convinced that the urgent demands of socio-economic
development cannot be effectively tackled without peace
and stability. Nigeria believes that peace and stability in
Africa will facilitate the channelling of our limited
resources into the critical areas of political, social and
economic development. Consequently, since the end of our
civil war in 1970, we have embarked on a deliberate and
substantial reduction of the Nigerian armed forces from a
strength of 500,000 in all ranks to the barely 100,000 that
it is today. This has resulted in a corresponding reduction
in military expenditure.
Security considerations have sometimes compelled
countries to allocate a disproportionate share of their
national budgets to military expenditure. This has had the
effect of reducing resources available for development.
The end of the cold war had raised hopes that substantial
resources would be available in the form of a peace
dividend for development. Unfortunately, the proliferation
of regional conflicts and civil wars has led even the
United Nations into allocating enormous resources for
peacekeeping and conflict resolution, thus weakening its
capacity to fulfil its Charter obligations regarding social
and economic development.
Since its establishment 52 years ago, the United
Nations has served as an instrument for implementing a
global agenda of a diverse, complex and pressing nature.
As has been evident from the debates that have taken
place in the General Assembly, no one today can deny the
need for and the urgency of reform.
In this regard, the Secretary-General has now made
a number of proposals, in addition to the ongoing efforts
of the General Assembly on the subject of reform. My
delegation will actively participate in the consideration of
these proposals. In doing so, it is important to stress that
the outcome should encompass and take on board the
views and interests of all Member States.
The reforms of the United Nations, as proposed for
the Secretariat, the General Assembly and the specialized
agencies, would be incomplete without a corresponding
reform of the Security Council. A reform of the Council
would entail a restructuring and expansion of its
membership in both categories to take account of, among
other things, the increased membership of our
Organization and the need to reflect the interests of all the
constituent regions.
Happily, there is now broad agreement on the need
for the expansion of the membership of the Security
Council in both categories. With almost a third of the
membership of the United Nations, Africa should have
adequate representation in an expanded Security Council.
At the thirty-third summit of the Organization of African
Unity (OAU) held in Harare, Zimbabwe, last June,
leaders of Africa reaffirmed the need for the region to
have two permanent seats with full veto powers. Nigeria
considers this demand legitimate and well deserved.
26


We stand here today as guardians of the heritage of
our cherished Organization, even as we gaze at the future
horizon and the dawning of the new millennium. The vision
we harbour about the future of the United Nations is
inevitably conditioned by the objective realities of the
present and the vigour with which we shall pursue the
hopes and challenges of the new millennium.
It is within our means and our grasp to make the next
50 years of the United Nations different, more exciting and
generally more beneficial to the world at large. We can
plead no alibi or extenuating circumstances should we fail
to do so. For, unlike in San Francisco, when nearly two
thirds of the present membership of the United Nations did
not participate in the creation of the bold new world, this
time around, we, all 185 nations at the United Nations, are
the world, and we are present at the reordering of the new
international world order, as envisaged by the reform
proposals of the United Nations and its organs. We should
take the opportunity to establish a revamped United
Nations of shared values and interests and to promote a
greater equality of States.
Students of history will bear testimony to the fact
that over the centuries, centres of power and influence
have shifted constantly from one part of the world to
another. The rise and fall of great empires has been a
constant phenomenon in human history. A gale wind of
change is now blowing across the globe. My country,
Nigeria, identifies with that change, which inevitably will
result in new centres of power and influence. It is not to
be imagined that any one continent will forever remain at
the periphery of the emerging new world order.
The millennium bell tolls for the nations of the
world as we await the dawning of the new age. We must
not shirk our responsibility for the regeneration of the
United Nations. We are the world. Let us, from this
historic Hall, reaffirm our faith in humankind. Let our
dream come true for a new and vibrant inner vision that
will light our paths into the next century. Now is the
time; as the late Mother Teresa so gently reminded us,
“Tomorrow has not yet come, yesterday is
already gone, and we have only today — let us
begin”.